Felton, Chief Judge.
Frank H. Martin, filed a petition in Fulton Superior Court under Code § 114-711 to recover a judg*44ment against General Motors for an amount claimed to be due as compensation under approved agreements between the parties for the payment of compensation due by reason of an accident arising in the course of and out of the employment of petitioner by the defendant. One of the judges of Fulton Superior Court rendered judgment against the defendant in favor of plaintiff for $3,810, the amount sought. The judgment stayed execution for ten days and ordered a copy of the judgment served on the defendant, the judgment being dated November 6, 1967. On November 15, 1967, the defendant filed a motion to set aside the above referred to judgment and to enjoin the levy of an execution on said judgment. By amendment the defendant added other allegations and prayers claiming additional equitable relief. Another judge of Fulton Superior Court passed an order remanding the cause to the State Board of Workmen’s Compensation for such other proceedings, determinations and findings as the board might deem proper and authorized by law. The remand ordered the stay of execution continued, reserved jurisdiction and stated that it was not necessary to rule on the defendant’s equitable grounds as of the time of the remand order. The allegations of the defendant’s motion to set aside and enjoin the enforcement of the execution against the defendant also set forth other equitable grounds of relief which have not in any way been eliminated from the case. Under these circumstances the jurisdiction of the appeal and cross appeals in this case is in the Supreme Court and not the Court of Appeals.
Argued May 6, 1968
Decided June 21, 1968.
Charles L. Drew, for appellant.
King & Spalding, Kirk McAlpin, R. William Ide, III, for appellee.

The appeals are transferred to the Supreme Court.


Eberhardt and Whitman, JJ., concur.